FIRST LOAN MODIFICATION AGREEMENT (Domestic)

This First Loan Modification Agreement (Domestic) (this "Loan Modification
Agreement") is entered into as of March 30, 2012 (the "First Loan Modification
(Domestic) Effective Date"), by and between SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 380
Interlocken Crescent, Suite 600, Broomfield, Colorado 80021("Bank"),
STEREOTAXIS, INC., a Delaware corporation ("Stereotaxis"), and STEREOTAXIS
INTERNATIONAL, INC., a Delaware corporation, each with offices located at 4320
Forest Park Avenue, Suite 100, St. Louis, Missouri 63108 ("International", and
together with Stereotaxis, individually and collectively, jointly and severally,
"Borrower").

    DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS

    . Among other indebtedness and obligations which may be owing by Borrower to
    Bank, Borrower is indebted to Bank pursuant to a loan arrangement dated as
    of November 30, 2011, evidenced by, among other documents, a certain Second
    Amended and Restated Loan and Security Agreement dated as of November 30,
    2011 (as may be amended from time to time, the "
    Loan Agreement
    ") and a certain Amended and Restated Export-Import Bank Loan and Security
    Agreement, dated as of November 30, 2011, as amended by a certain
    Export-Import Bank First Loan Modification Agreement, dated as of the date
    hereof (as may be amended from time to time, the "
    EXIM Bank Loan and Security Agreement
    "), in each case between Borrower and Bank. Capitalized terms used but not
    otherwise defined herein shall have the same meaning as in the Loan
    Agreement.

    

    DESCRIPTION OF COLLATERAL

    . Repayment of the Obligations is secured by the Collateral as described in
    the Loan Agreement and the EXIM Bank Loan and Security Agreement, and the "
    Intellectual Property Collateral
    " as described in those certain IP Security Agreements, entered into by each
    Borrower and Bank, dated as of November 30, 2011 (together with any other
    collateral security granted to Bank, the "
    Security Documents
    ").

    

    Hereinafter, the Security Documents, together with all other documents
    evidencing or securing the Obligations shall be referred to as the "Existing
    Loan Documents".

 1. DESCRIPTION OF CHANGE IN TERMS.
     A. Modifications to Loan Agreement.
    
        The Loan Agreement shall be amended by inserting the following new
        definitions in Section 13.1 thereof, each in its appropriate
        alphabetical order:
        
        ""First Loan Modification Agreement" is that certain First Loan
        Modification Agreement (Domestic), by and between Borrower and Bank,
        dated as of the First Loan Modification (Domestic) Effective Date.
        
        "First Loan Modification (Domestic) Effective Date" is defined in the
        preamble to the First Loan Modification Agreement.
        
        "Term Loan Reserve" is an amount equal to the lesser of (i) the
        outstanding principal amount of the Term Loan or (ii) Three Million
        Three Hundred Thirty Three Thousand Dollars ($3,333,333).
        
        The Loan Agreement shall be amended by deleting the following
        definitions from Section 13.1 thereof:

    "Availability Amount" is (a) the lesser of (i) the Revolving Line or (ii)
    the aggregate of (X) the Borrowing Base plus (Y) the Guaranteed Line; minus
    (b) the outstanding principal balance of any Advances; minus (c) the
    outstanding principal balance of any Guaranteed Advances. The aggregate
    amount of all Credit Extensions (other than outstanding principal under the
    Term Loan) under this Agreement outstanding at any time, together with all
    outstanding Advances (as defined in the EXIM Loan Agreement) under the EXIM
    Loan Agreement outstanding at any time shall not exceed Twenty Million
    Dollars ($20,000,000).

    "Revolving Line Maturity Date" is March 31, 2012.

    
    and inserting in lieu thereof the following:

    "Availability Amount" is (a) the lesser of (i) the Revolving Line or (ii)
    the aggregate of (X) the Borrowing Base plus (Y) the Guaranteed Line; minus
    (b) the outstanding principal balance of any Advances; minus (c) the
    outstanding principal balance of any Guaranteed Advances; minus (d) from and
    after April 1, 2012, the Term Loan Reserve. The aggregate amount of all
    Credit Extensions (other than outstanding principal under the Term Loan but
    including the Term Loan Reserve) under this Agreement outstanding at any
    time, together with all outstanding Advances (as defined in the EXIM Loan
    Agreement) under the EXIM Loan Agreement outstanding at any time shall not
    exceed the result of Twenty Million Dollars ($20,000,000).

    "Revolving Line Maturity Date" is April 30, 2012.

    FEES

    . Borrower shall pay to Bank an extension fee equal to Twenty Five Thousand
    Dollars ($25,000), which fee shall be due on the date hereof and shall be
    deemed fully earned as of the date hereof. Borrower shall reimburse Bank for
    all legal fees and expenses incurred in connection with this amendment to
    the Existing Loan Documents.

    

    CONDITIONS PRECEDENT

    . Borrower hereby agrees that the following documents shall be delivered to
    the Bank prior to or concurrently with the First Loan Modification
    (Domestic) Effective Date, each in form and substance satisfactory to the
    Bank (collectively, the "
    Conditions Precedent
    "):

    

    copies, certified by a duly authorized officer of each Borrower, to be true
    and complete as of the date hereof, of each of (i) the governing documents
    of each Borrower as in effect on the date hereof (but only to the extent
    modified since last delivered to the Bank), (ii) the resolutions of each
    Borrower authorizing the execution and delivery of this Loan Modification
    Agreement, the other documents executed in connection herewith and each
    Borrower's performance of all of the transactions contemplated hereby (but
    only to the extent required since last delivered to Bank), and (iii) an
    incumbency certificate giving the name and bearing a specimen signature of
    each individual who shall be so authorized on behalf of each Borrower (but
    only to the extent any signatories have changed since such incumbency
    certificate was last delivered to Bank);
    
    the Export-Import Bank First Loan Modification Agreement, executed by each
    Borrower, in form and substance acceptable to Bank, in its sole discretion,
    together with each other Loan Document required to be delivered by Borrower,
    together with the duly executed signature pages thereto;
    
    the First Amendment to Amended and Restated Promissory Note, together with
    the duly executed signature pages thereto;
    
    to the extent required by Bank, the EXIM Borrower Agreement, EXIM Joint
    Application and EXIM Economic Impact Certificate, together with the duly
    executed signature pages thereto, if applicable;
    
    duly executed and delivered Reaffirmation and Acknowledgement of Second
    Amended and Restated Unconditional Guaranty from each Guarantor;
    
    evidence satisfactory to Bank that the Alafi Letter of Credit has been
    extended and/or has not been terminated; and
    
    such other documents as Bank may request, in its reasonable discretion.

    WAIVER OF FINANCIAL COVENANT TESTING. Bank hereby waives testing of the
    Liquidity Ratio financial covenant contained in Section 6.9(b) of the Loan
    Agreement solely for the compliance period ended March 31, 2012. Bank's
    waiver shall only apply to the Liquidity Ratio financial covenant, and only
    for the specific compliance period described above, and shall not constitute
    a continuing waiver. Borrower hereby acknowledges and agrees that, except as
    specifically provided herein, nothing in this Section or anywhere in this
    Loan Modification Agreement shall be deemed or otherwise construed as a
    waiver by the Bank of any of its rights and remedies pursuant to the Loan
    Documents, applicable law or otherwise.

    ADDITIONAL COVENANTS; RATIFICATION OF PERFECTION CERTIFICATE

    . Borrower is not a party to, nor is bound by, any license or other
    agreement with respect to which Borrower is the licensee (a) that prohibits
    or otherwise restricts Borrower from granting a security interest in
    Borrower's interest in such license or agreement or any other property, or
    (b) for which a default under or termination of could interfere with the
    Bank's right to sell any Collateral. Borrower shall provide written notice
    to Bank within ten (10) days of entering or becoming bound by any such
    license or agreement (other than over-the-counter software that is
    commercially available to the public). Borrower shall take such steps as
    Bank requests to obtain the consent of, or waiver by, any person whose
    consent or waiver is necessary for (x) all such licenses or contract rights
    to be deemed "Collateral" and for Bank to have a security interest in it
    that might otherwise be restricted or prohibited by law or by the terms of
    any such license or agreement (such consent or authorization may include a
    licensor's agreement to a contingent assignment of the license to Bank if
    Bank determines that is necessary in its good faith judgment), whether now
    existing or entered into in the future, and (y) Bank to have the ability in
    the event of a liquidation of any Collateral to dispose of such Collateral
    in accordance with Bank's rights and remedies under the Loan Agreement and
    the other Loan Documents. Except as otherwise disclosed in that certain
    Perfection Certificate dated November 30, 2011, as amended and supplemented
    as of the First Loan Modification (Domestic) Effective Date, the Borrower
    hereby certifies that no Collateral is in the possession of any third party
    bailee (such as at a warehouse). In the event that Borrower, after the date
    hereof, intends to store or otherwise deliver the Collateral to such a
    bailee, then Borrower shall first receive, the prior written consent of Bank
    and such bailee must acknowledge in writing that the bailee is holding such
    Collateral for the benefit of Bank. Borrower hereby ratifies, confirms and
    reaffirms, all and singular, the terms and disclosures contained in a
    certain Perfection Certificate, dated as of November 30, 2011, as amended
    and supplemented as of the First Loan Modification (Domestic) Effective Date
    with the disclosures attached as
    Exhibit A
    hereto, and acknowledges, confirms and agrees the disclosures and
    information above Borrower provided to Bank in the Perfection Certificate as
    so updated remain true and correct in all material respects as of the date
    hereof.

    

    AUTHORIZATION TO FILE

    . Borrower hereby authorizes Bank to file UCC financing statements without
    notice to Borrower, with all appropriate jurisdictions, as Bank deems
    appropriate, in order to further perfect or protect Bank's interest in the
    Collateral, including a notice that any disposition of the Collateral, by
    either the Borrower or any other Person, shall be deemed to violate the
    rights of the Bank under the Code.

    

    CONSISTENT CHANGES

    . The Existing Loan Documents are hereby amended wherever necessary to
    reflect the changes described above.

    

    RATIFICATION OF LOAN DOCUMENTS

    . Borrower hereby ratifies, confirms, and reaffirms all terms and conditions
    of each of the Loan Documents and all security or other collateral granted
    to the Bank, and confirms that the indebtedness secured thereby includes,
    without limitation, the Obligations.

    

    NO DEFENSES OF BORROWER

    . Borrower hereby acknowledges and agrees that Borrower has no offsets,
    defenses, claims, or counterclaims against Bank with respect to the
    Obligations, or otherwise, and that if Borrower now has, or ever did have,
    any offsets, defenses, claims, or counterclaims against Bank, whether known
    or unknown, at law or in equity, all of them are hereby expressly WAIVED and
    Borrower hereby RELEASES Bank from any liability thereunder.

    

    CONTINUING VALIDITY

    . Borrower understands and agrees that in modifying the existing
    Obligations, Bank is relying upon Borrower's representations, warranties,
    and agreements, as set forth in the Existing Loan Documents. Except as
    expressly modified pursuant to this Loan Modification Agreement, the terms
    of the Existing Loan Documents remain unchanged and in full force and
    effect. Bank's agreement to modifications to the existing Obligations
    pursuant to this Loan Modification Agreement in no way shall obligate Bank
    to make any future modifications to the Obligations. Nothing in this Loan
    Modification Agreement shall constitute a satisfaction of the Obligations.
    It is the intention of Bank and Borrower to retain as liable parties all
    makers of Existing Loan Documents, unless the party is expressly released by
    Bank in writing. No maker will be released by virtue of this Loan
    Modification Agreement.

    

    RIGHT OF SET-OFF

    . In consideration of Bank's agreement to enter into this Loan Modification
    Agreement, Borrower hereby reaffirms and hereby grants to Bank, a lien,
    security interest and right of set off as security for all Obligations to
    Bank, whether now existing or hereafter arising upon and against all
    deposits, credits, collateral and property, now or hereafter in the
    possession, custody, safekeeping or control of Bank or any entity under the
    control of Silicon Valley Bank (including a Bank subsidiary) or in transit
    to any of them. At any time after the occurrence and during the continuance
    of an Event of Default, without demand or notice, Bank may set off the same
    or any part thereof and apply the same to any liability or obligation of
    Borrower even though unmatured and regardless of the adequacy of any other
    collateral securing the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE
    ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES
    THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
    SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
    VOLUNTARILY AND IRREVOCABLY WAIVED.

    

    CONFIDENTIALITY

    . Bank may use confidential information for the development of databases,
    reporting purposes, and market analysis, so long as such confidential
    information is aggregated and anonymized prior to distribution unless
    otherwise expressly permitted by Borrower. The provisions of the immediately
    preceding sentence shall survive the termination of the Loan Agreement.

    

    JURISDICTION/VENUE/TRIAL WAIVER

    . Borrower accepts for itself and in connection with its properties,
    unconditionally, the exclusive jurisdiction of any state or federal court of
    competent jurisdiction in the State of Illinois in any action, suit, or
    proceeding of any kind against it which arises out of or by reason of this
    Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE BANK SHALL
    HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS
    PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS
    NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO
    OTHERWISE ENFORCE THE BANK'S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY. TO
    THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
    RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
    BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN DOCUMENTS OR ANY
    CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
    OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
    INTO THIS LOAN MODIFICATION AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
    WITH ITS COUNSEL.

    

    COUNTERSIGNATURE

    . This Loan Modification Agreement shall become effective only when it shall
    have been executed by Borrower and Bank.

    

[The remainder of this page is intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the State of Illinois as of the First
Loan Modification (Domestic) Effective Date.



BORROWER:

STEREOTAXIS, INC.

By /s/ Samuel W. Duggan II
Name: Samuel W. Duggan II
Title: Chief Financial Officer

STEREOTAXIS INTERNATIONAL, INC.

By /s/ Samuel W. Duggan II
Name: Samuel W. Duggan II
Title: President

BANK:

SILICON VALLEY BANK

By /s/ Sheila Colson
Name: Sheila Colson
Title: Senior Advisor




 

 

 

 

 